This appeal involves protests based upon the contention that appropriations for school districts Nos. 8, 12, and 45 of Okmulgee county are excessive because total valuations in the district were not as great as the total assessed valuations employed by the excise board in calculating the rates of levy.
These are the same school districts from which parts of territory were taken by annexation as shown and discussed in case No. 30860, the Texas-Empire Pipe Line Co. v. Tulsa County, Excise Board, decided this date by this court, 191 Okla. 586,131 P.2d 745. That case and the present case are briefed as one on the issues herein. Our views and conclusion therein dispose of the question presented here.
Judgment affirmed.
OSBORN, BAYLESS, DAVISON, and ARNOLD, JJ., concur. HURST, J., concurs in result. GIBSON, J., dissents. CORN, V. C. J., and RILEY, J., absent. *Page 573